Title: From George Washington to Ephraim Blaine, 24 October 1781
From: Washington, George
To: Blaine, Ephraim


                  
                     Sir
                      24 October 1781
                  
                  You will imediately consult with His Excellency Governor Nelson—upon the best mode to be adopted for the Supply of Provision to the British & German Troops, Prisoners, now marching to the Places of their Destination—And you will pursue such mode for the above Purpuse as shall be agreed upon between the Governor & yourself—taking the best Care you can, that the mode adopted shall be effectual and that no Complaints of Want shall be given.
                  On the Arrival of the Prisoners to the places of their Destination, they will as soon as possibly it can be effected, be supplied under the Direction of the Financier Genl of the United States—In the Mean Time, and untill that Event takes place, if any Defect should be experienced in the Supplies to be furnished by the States—you will take Care to purchase for them, in your own Name, or that of your Deputy Attendg them, such Quantities of Provisions as may be actually wanting for their full Supply.  Given at Head Quarters this 24th Octr 1781.
                  
               